               Case 19-10844-BLS           Doc 453      Filed 08/29/19    Page 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

In re                                                   Chapter 11

Achaogen, Inc.                                          Case No. 19-10844 (BLS)

                        Debtor.1                        Re: D.I. 438



      ORDER PURSUANT TO SECTION 1121(d) OF THE BANKRUPTCY CODE
    EXTENDING THE EXCLUSIVE PERIODS DURING WHICH THE DEBTOR MAY
       FILE A CHAPTER 11 PLAN AND SOLICIT ACCEPTANCES THEREOF

                Upon the motion (the “Motion”)2 of the above-captioned debtor and debtor in

possession (the “Debtor”), for entry of an order pursuant to section 1121(d) of the Bankruptcy

Code: (i) extending the period during which the Debtor has the exclusive right to file a plan by

four months through and including December 13, 2019, and (ii) extending the period during

which the Debtor has the exclusive right to solicit acceptances thereof by approximately four

months through and including February 14, 2020; and upon the record in this case; and adequate

notice of the Motion having been given; and it appearing that no other or further notice need be

given; and after due deliberation and sufficient cause appearing therefor;

        IT IS HEREBY ORDERED THAT:

                1.      The Motion is GRANTED as set forth herein.

                2.      Pursuant to section 1121(d) of the Bankruptcy Code, the time within

which only the Debtor may file a plan under section 1121(b) of the Bankruptcy Code is extended

through and including December 13, 2019.

1
        The last four digits of the Debtor’s federal tax identification number are 3693. The Debtor’s
        mailing address for purposes of this Chapter 11 Case is 548 Market Street, #70987, San
        Francisco, California 94104-5401.
2
        Capitalized terms not defined herein are defined in the Motion.
              Case 19-10844-BLS          Doc 453      Filed 08/29/19   Page 2 of 2



               3.      Pursuant to section 1121(d) of the Bankruptcy Code, the time within

which only the Debtor may solicit acceptances to any proposed plan under section 1121(c)(3) of

the Bankruptcy Code is extended through and including February 14, 2020.

               4.      This Order is without prejudice to the Debtor’s right to seek further

extensions of the Exclusive Periods.

               5.      The terms and conditions of this Order shall be immediately effective and

enforceable upon its entry.

               6.      The Court shall retain jurisdiction with respect to all matters arising from

or related to the interpretation or implementation of this Order.




 Dated: August 29th, 2019 Wilmington,              BRENDAN L. SHANNON UNITED STATES BANKRUPTCY
 Delaware                                          JUDGE




                                                -2-
